Case 1:16-cv-00662-MN Document 595 Filed 11/27/19 Page 1 of 2 PageID #: 23868



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

 AGROFRESH INC.,                                   )
                                                   )
                        Plaintiff,                 )
                                                   )
                 v.                                ) C.A. No. 16-662-MN
                                                   )
 ESSENTIV LLC, DECCO U.S. POST-                    )
 HARVEST, INC., CEREXAGRI, INC. d/b/a              )
 DECCO POST-HARVEST, and UPL, LTD.,                )
                                                   )
                        Defendants.                )
                                                   )

        STIPULATION AND [PROPOSED] ORDER FOR EXTENSION OF TIME

       IT IS HEREBY STIPULATED by the undersigned counsel, subject to the approval of the

Court, that Plaintiff AgroFresh Inc.’s time to file a reply brief in support of its Motion for Enhanced

Damages after the Jury’s Finding of Willfulness and Malice (D.I. 587) shall be extended until

December 11, 2019.

Dated: November 27, 2019

 BARNES & THORNBURG LLP                             RICHARDS, LAYTON & FINGER, P.A.

 /s/ Chad S.C. Stover                               /s/ Nicole K. Pedi
 Chad S.C. Stover (No. 4919)                        Frederick L. Cottrell, III (#2555)
 Regina S.E. Murphy (No. 5648)                      Jeffrey L. Moyer (#3309)
 1000 N. West Street, Suite 1500                    Nicole K. Pedi (#6236)
 Wilmington, DE 19801                               One Rodney Square
 Telephone: (302) 300-3474                          920 N. King Street
 E-mail: chad.stover@btlaw.com                      Wilmington, Delaware 19801
 E-mail: gigi.murphy@btlaw.com                      (302) 651-7700
                                                    Cottrell@rlf.com
                                                    Moyer@rlf.com
                                                    Pedi@rlf.com
Case 1:16-cv-00662-MN Document 595 Filed 11/27/19 Page 2 of 2 PageID #: 23869



OF COUNSEL:                                   OF COUNSEL:

Robert D. MacGill                             Gerald F. Ivey
Lynn C. Tyler                                 John M. Williamson
T. Joseph Wendt                               Anand K. Sharma
Jessica M. Lindemann                          Rajeev Gupta
Matthew Ciulla                                Maximilienne Giannelli
BARNES & THORNBURG LLP                        Karthik Kumar
11 South Meridian Street                      Daniel F. Roland
Indianapolis, Indiana 46204                   Aidan Skoyles
Telephone: (317) 236-1313                     FINNEGAN, HENDERSON, FARABOW
E-mail: rmacgill@btlaw.com                    GARRETT & DUNNER, LLP
E-mail: jwendt@btlaw.com                      901 New York Avenue, NW
E-mail: jessica.lindemann@btlaw.com           Washington, DC 20001
Email: matthew.ciulla@btlaw.com               gerald.ivey@finnegan.com
                                              john.williamson@finnegan.com
Attorneys for Plaintiff                       parmanand.sharma@finnegan.com
Agrofresh Inc.                                raj.gupta@finnegan.com
                                              max.giannelli@finnegan.com
                                              karthik.kumar@finnegan.com
                                              daniel.roland@finnegan.com
                                              aidan.skoyles@finnegan.com

                                              Attorneys for Defendants



IT IS SO ORDERED, this           day of                        2019

                                                ________________________________
                                                The Honorable Maryellen Noreika
                                                United States District Judge




                                          2
